Title: To Thomas Jefferson from Joseph Barnes, 17 April 1808
From: Barnes, Joseph
To: Jefferson, Thomas


                  
                     Livorno April 17 1808—
                  
                  After So great an Elapse of time Since I had Last the honor of Making my respects to our worthy President, Mr Jefferson will be Surprized at receiving this from me Still in Italy!—A concatination of extraordinary Occurrences have been the Cause.—About, or Soon after the time purported, in my Letter dated Livorno july 21st. 1807. that I Should depart for my native Country, the report of the Algerines having menaced & even Commit’d violations on our Commerce, Caused a Suspension of Many Months—during which time I Accompany’d a friend in a Little Tour in the North of Italy, & had the honor of making my respects to Mr Jefferson from Milan Via Bourdeaux.—
                  Having reced. official advice from my friend Mr Appleton of the affair of the Algerines having been Amicably & honorably adjusted, I returned with the constant view, agreed for my passage, & Should have departed for the U.S. but the Arrival of the French Troops, & order of General Miollis to Seize all British Manufactures & produce, under which almost all the property of the Americans was involved; and, as Mr Jefferson will have been inform’d officially, in despite of all remonstrances & proofs, had to pay an Average of 45 percent on the value, protracted my Stay, ’till consequent on a Decree of Napoleon Le grand a general Embargo was Laid in all the Ports of Italy, France &c &c, Which has but a few days Since been taken off the American Vessels, by Special order, & declaration of the Ministry of the Marine at Paris that it never was the intention of His Majesty the Emperor, Napoleon, that the Americans Should have been Comprehended—!!
                  Most of the American Vessels have Since Sail’d, & the others are preparing. In consideration of the Season having So far advanced I Shall not depart directly, but about the first of May for Sicily, thence, after adjusting Some important & Essential Matters, I mean to Embark for my destination early in july, & pass the two warm Months at Sea; and to Arrive in Virginia in Sepr. and have the high gratification of making my personal respects to Mr Jefferson, previous to the Election in Octr.—and will flatter myself that under the present peculiar circumstances, and Political Crisis Mr Jefferson will consent to accept once more the first office Which a free People can bestow, with the view of establishing the more firmly the principles of perpetuating their freedom—No President however has had the honorable testimonies of Approbation which have been paid Mr Jefferson, especially by the Letters from Some of the most respectable States in the Union, Soliciting him to Consent to be placed as candidate for the Presidency once more—Should Mr Jefferson from the reasons given in his Answer, decline, ’tis a pleasing contemplation, that Mr Madison, Who no question will Succeed Mr Jefferson, will pursue the Same Steps of Mr Jefferson for the Security of the Liberty & happiness of his fellow Citizens—(The principles & Abilities of Mr Madison have been Long tried & prove’d, & are not Surpassed by any)
                  
                  
                  Tis with peculiar pleasure we have Learn’d that Congress has not only approved the Measures generally which Mr Jefferson had adopted, particularly the Wise Policy in having order’d off all foreign Vessels, and Laid the Embargo on the American Vessels only, but that the House of Representatives had Resolved to continue the Embargo till the affairs are adjusted, as well with France, as England—In doing which the greatest penetration & precaution will Naturally be observed to Avoid being involved with either—While [on] the one hand the Subtlety of F—Which has Amused the Several Govts of Europe till the Moment convenient to dispense, or dispose of them respectively Will of Course be guard’d agt.—On the other hand, in obtaining all the essential points contended for as far as possible from E—every precaution will be observed Not to Strain the Cord too hard; for, Should it unfortunately brake, both Countries will be thrown at hazard—Since, as observed in my former Letters, E—has Long become the only barrier between Liberty & universal Conquest Should it be broken down, adieu to Liberty & the rights of men!! And, as a War with the U.S. would be more fatal to E—than all Europe Combined, the U.S. will Naturally avoid it—not from regard to E. but to their own Sacred rights and independence.—The President will have been inform’d of the progressive extraordinary Changes Which have taken place in the Political Sphere of Europe—The Prince Regent of Portigal dethroned—! & departed for America; The Queen of Etruria Sent away; The Pope Suspended from all temporal functions, and ’tis Supposed will be Sent into France!! The French Troops Commanded by the Grand Duke of Berg are arrived in Madrid! on the approach of Whom in the Confusion, the King abdicated his Throne in favor of his Son the Prince of Asturies, Whom the Presumption is will Soon be declared a Trator, as having Lately Conspired agt. his father & therefore forfeitd his right, and a new Dynasty established—It has long been my sentiment that Lucian Bouneparte Will be the new Sovereign of Spain—a Little time howivr Will determine this, as well as Who will be Sovereign of Tuscana & Rome.—
                  As yet these as well as Portigal are under the Sovereignty of Napoleon Le grand—On the first of May the Napoleon Code takes effect, & the new organization of the Govt. here—Tittles of every description not reserved by H.M. the Emperor are abolished in these States.—
                  We are anxiously expecting daily advices from the U.S. by the Vessel Lately arrived at Lorient in 23 days from N.Y. With dispatches for our Minister at Paris & London—it was with Sensible displeasure we Learn’d that notwithstanding She bears a Commission from the President, She was not respect’d, but in consequence of having been visited by a British Frigate was immediately placed under Sequester & all her Letters & Papers Seal’d! except the dispatches for Paris, Tis presumed however that Napolein will immediately, on the advice, order the Vessel & Papers Liberated, as he cannot Sanction such a violation of Sacred rights—. In regard to the motives Which influence me to return to my Native Country, & my views both of a private & Public Nature, on my arrival in the U.S. having been So fully represented in Several former Letters, it would be unnecessary to recapitulate; but only beg to remind the President that not doubting from the documents I Shall bring but that Mr Jefferson Will be perfectly Satisfied, as Well in regard to my Character, as to the propriety & presumptive Utility of the Plan I Long Since Suggested for the better regulation, & more Economical System for the Affairs of the U.S. Squadron in the Mediterranean; in respect to Which; Should our Worthy President, Mr Jefferson, Consider from my knowledge & experience, I could be an useful organ in Effectuating this or any other plan Which may be adopted, no circumstance could afford me more pleasure, than to Accept any appointment Which would enable me to be More Useful to my Country, and fellow Citizens, (provided I could do it With honor to myself & Country.)—
                  Should the existing Circumstances render it Necessary to Suspend Some time the reorganization of the Affairs of the U.S. Squadron in those Seas; & as I understand Mr Lear means to return to America on Acct. of the health &c of Mrs Lear at the end of the first four years; Should our worthy president Mr Jefferson be persuaded that I merit’d a preference I Should accept the appointment at Algiers With pleasure.—
                  And, repeating the assurance, that the Summit of my wishes is, the Approbation of our Worthy President, Mr Jefferson, & to be instrumental in promoting his views for the happiness of our Common Country.—
                  I have the honor to be With the highest Consideration & respect his obedt. Sert.
                  
                     J: Barnes 
                     
                  
                  
                     Livorno April 20th
                     The Vessel not having yet Sail’d Affords me the Opportunity of again Making my respects to our Worthy President; and of observing, that yesterday, by the Mail from Paris, we Learn’d, with pleasure, that the Vessel was Liberated & had departed from Lorient with the dispatches for England, having previously forwarded her dispatches for Paris; & that the House of Representatives of the U.S. had Resolved to remain firm in the Measures adopted ’till the Affairs Shall be Accommodated, as Well With France As England; and Especially ’till the Maritime rights Shall be Clearly defined & understood between the U.S. and those two great Contending powers.—
                     While we Learn’d with displeasure by dispatches recd. yesterday from our Consul general at Algiers, that the Dey, had demanded payment for the four Algerine Sailors thrown from on Board the American Schooner, & menaced Mr Lear—! finding him fir[m] however the Dey did not offer violence to his person, but order’d two Frigates to be immediately Acquipt’d to Cruize against our Vessels—; Tis with feeling Satisfaction We are inform’d, that of two Evils Mr Lear had judged it the Least to Accede & Accommodate the Matter [rather] than to risk the Consequences Which Might have result’d had the Frigates gone to Sea. Nothing new Since in regard to Spain, nor will Occur ’till the Arrival of Napoleon Le grand at Madrid—Who from the Last advice was Still at Bourdeaux in his route—With Sentiments as above I have the honor Again to be The President’s obedt. Sert.
                  
                  
                     J: Barnes 
                     
                  
                  
   I never doubted but that the Embargo had for its object the detention of the American property, on the presumption that it would have tended as an addition Stimulus to incline us against England, & that Should We not declare, to have Confiscated it—But Napoleon Le grand having a peculiar genius to Make a Merit of Necessity, finding that he could not Menace us, that it was not in his power (the Atlantic being between) to force us, the only alternative therefore was, to Caress us, & endeavor by Soft Means to induce us into his Views agt. Engd.—

               